UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7737


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GEMINI BOYD, a/k/a Jaraun Boyd, a/k/a Gemini,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:96-cr-00134-FDW-4)


Submitted:   December 13, 2012            Decided:   December 19, 2012


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gemini Boyd, Appellant Pro Se.     Amy Elizabeth Ray, Assistant
United States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Gemini Boyd appeals the district court’s text order

denying his motion to take judicial notice of his pro se motions

as moot.      We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.     United States v. Boyd, No. 3:96-cr-00134-FDW-4

(W.D.N.C.   Sept.   5,   2012).   We   dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                AFFIRMED




                                  2